Citation Nr: 1547173	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  09-18 703	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from June 1978 to August 1981, and from March 1983 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In April 2008, jurisdiction of the Veteran's claims folder was transferred to the RO in Baltimore, Maryland. 

In March 2013, the Veteran testified before the undersigned at a Board hearing held at VA's Central Office (VACO).  

In July 2013, the Board remanded this matter in order to obtain a medical opinion as to whether the Veteran's claimed disorder was causally related to service.  In April 2014, however, the Board found that further action was warranted in order to comply with the July 2013 remand directives and issued another remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Review of the record shows that the Veteran underwent an appropriate and complete VA examination in May 2014; thus there has been substantial compliance with the April 2014 remand directives.  Id. 


FINDING OF FACT  

The most probative and competent evidence of record preponderates against a finding that the Veteran has bilateral hearing loss for VA disability purposes.  


CONCLUSION OF LAW  

Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION 

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in February 2007.

Additionally, in March 2013, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the March 2013 hearing, the undersigned enumerated the issue on appeal, and information was solicited regarding the circumstances of the Veteran's hearing loss onset, the nature of his current disability, and his history of post-service treatment.  The Board finds that the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board may proceed to adjudicate the claim based on the current record.  

The Board also finds VA has obtained all identified and available service and post-service treatment records for the Veteran.  A VA examination was obtained in May 2014, which included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with a diagnosis and opinion; thus, the May 2014 is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  All obtainable evidence has been associated with the claims folder, and neither the Veteran nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background and Analysis  

The Veteran contends he should be entitled to service connection for his current bilateral hearing loss based on his reported exposure to excessive noise during active service from generators and the track vehicles used in carrying out his duties as an avenger crew member of a missile defense system.  

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253   (1999).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

The record reflects that the Veteran's exposure to excessive noise/acoustic trauma in service has essentially been conceded.  In that regard, by May 2007 rating decision, the RO granted service connection for tinnitus, in large party based on the Veteran's exposure to excessive noise in service, however, the RO denied service connection for hearing loss, based on the VA audiological evaluation in 2007, which did not show hearing loss disability pursuant to 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The record reflects that, despite the Veteran's contentions, there has been no competent medical evidence showing that he has current hearing loss disability, in either ear, as prescribed by VA standards.  38 C.F.R. § 3.385.  The reported pure tone thresholds and Maryland CNC Test findings, made on the VA examinations in March 2007 and May 2014 do not meet the requirements of 38 C.F.R. § 3.385.  That is, he did not exhibit hearing thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 40 decibels or greater, thresholds in at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 hertz of 26 decibels or greater, or speech recognition scores using the Maryland CNC Test of less than 94 percent.  Although the May 2014 examiner did note that the Veteran had a significant change in hearing thresholds during service, the examiner found that his hearing loss did not currently meet the criteria required to be a disability under 38 C.F.R. § 3.385 (2015).  As noted above, the threshold requirement in order for service connection to be established is competent medical evidence of the current existence of the claimed disorder.  Brammer  v. Derwinski, supra. 

Full consideration has been given to the Veteran's assertions, that his bilateral hearing loss is related to service and his belief that his hearing had worsened since the 2007 VA examination; however, he has provided no competent medical evidence to support these assertions.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the presence of a hearing loss disability falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Hearing loss as it relates to meeting the requirements of 38 C.F.R. § 3.385 is not the type of condition that is readily amenable to mere lay diagnosis, as audiometric and word recognition testing is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  While the Veteran is considered competent to report diminished auditory acuity, there is no indication that he is competent to provide a diagnosis of sensorineural hearing loss for VA disability purposes, and nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating hearing disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

As the Veteran does not have bilateral hearing loss disability, as defined by regulation, service connection is not warranted.  The preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


